GAROUTTE, J.
The appellant has been convicted of the crime of obtaining money under false pretenses. The facts may be substantially stated in a few words. Appellant was engaged to be married to a young woman. He stated to her that he had the opportunity of securing employment with the real estate firm of Bovee, Toy & Co., and that as a condition precedent to such employment it was necessary for him to deposit with such firm one thousand dollars in money as security. He further stated that he needed two hundred dollars to make up that amount, and asked her to advance it to him. She did so. His declarations as to the employment were false, and likewise his declarations as to the *280-need of the one thousand dollars. After obtaining possession of the money the young woman no longer enjoyed his society, for she never saw him any more. The foregoing facts are a brief summary of the evidence upon the part of the prosecution; at least it may be said that the jury, under the evidence introduced, was justified in declaring the existence of such a state of facts. And this state of facts is ample to support the verdict.
It is contended upon the part of the defendant that the woman loaned him the money because of the engagement existing between them, and not by reason of his representations to her as to the employment and necessity for a cash deposit. This point is extremely technical—indeed, so technical as to possess little merit. The fact that the prosecuting witness would not have advanced the money to a stranger upon the representations made, or even to a mere friend, furnish no light upon the issue. While the fact of the existence of the engagement was the remote cause of the loss of the money to the prosecuting witness, the direct moving cause was the false representations. The engagement simply acted as a leaven in placing her mind in that plastic condition in which it would most readily absorb the false representations made by defendant. Defendant also stated to the prosecuting witness that, if she would advance the two hundred dollars, “they then could be married right away.” It is now insisted that such statement was the superinducing cause which actuated the girl’s mind in parting with the money. Again, we deem this a technicality of small dimensions, and the suggestions already made meet the contention. Under any circumstances these questions were matters of fact for the jury to decide. We have examined the other matters discussed by counsel, and have arrived at the conclusion that there is no merit in the appeal.
Judgment and order affirmed.
Van Fleet, J., and Harrison, J., concurred.
Hearing in Bank denied.